                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOSHUA BEAN,

                      Petitioner,

                      v.                           CAUSE NO.: 3:19-CV-359-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Joshua Bean, a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in ISP 18-09-170 held on September 24, 2018,

where the Disciplinary Hearing Officer found him guilty of soliciting unauthorized

personal information in violation of offense B-247. ECF 1 at 1. As a result, Bean was

sanctioned with the loss of 90 days earned credit time. Id.

       After Bean filed his petition, the finding of guilt and sanctions were vacated. ECF

9-2 at 1. The Warden has filed a motion to dismiss because this case is moot. ECF 9.

Bean did not file a response and the time for doing so has passed. See N.D. Ind. L.R. 7-

1(d)(3)(A). Regardless, the court cannot overturn the disciplinary proceeding and

restore his time because the Indiana Department of Correction has already vacated the

proceeding and restored his time. That is to say, Bean has already won and there is no

case left for this court to decide. Accordingly, this case must be dismissed. See Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison disciplinary
determination in habeas proceeding only when it resulted in a sanction that lengthened

the duration of his confinement).

      For these reasons, the motion to dismiss (ECF 9) is GRANTED and the case is

DISMISSED. The clerk is DIRECTED to close this case.

      SO ORDERED on August 22, 2019

                                                   /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          2
